                                                                                       E-FILED
                                                          Friday, 26 October, 2018 02:43:04 PM
                                                                   Clerk, U.S. District Court, ILCD

                 UNITED STATES DISTRICT COURT
              FOR THE CENTRAL DISTRICT OF ILLINOIS


KEDRON JONES JR.,                            )
                                             )
      Plaintiff,                             )
                                             )
      v.                                     )       16-CV-3143
                                             )
JOHN R. BALDWIN, IDOC                        )
DIRECTOR, et al.,                            )
                                             )
                                             )
      Defendants.                            )


                                     OPINION

JAMES E. SHADID, U.S. District Judge.

      Plaintiff, proceeding pro se, alleges that he was repeatedly

exposed to the raw sewage of other inmates during his incarceration

in the Western Illinois Correctional Center from June 10, 2015 to

May 17, 2017. This allegedly occurred when an inmate in the

adjoining cell would flush the toilet, causing the contents to travel

to the toilet in Plaintiff’s cell.

      Defendants’ first motion for summary judgment was denied

because the Court needed more information to determine whether a

disputed material fact exists for trial. (11/21/17 Order, d/e 56.)

Defendants have renewed their summary judgment motion, but the

                                     Page 1 of 10 
 
motion still does not demonstrate the absence of a disputed

material fact. Disputed facts remain about the extent of this

plumbing problem, Defendants’ knowledge of the extent of the

problem, and Defendants’ authority to fix the problem. Summary

judgment is denied.

                               Analysis

     Plaintiff claims that the toilets at Western Correctional Center,

other than the toilets on housing unit four and the upper galleries,

flush into the toilet in the adjoining cell, causing an inmate’s feces

and urine to splash into the adjoining cell’s toilet. Sometimes the

traveling sewage spills onto the floor of the adjoining cell or

splashes onto an unsuspecting inmate sitting on the adjoining cell’s

toilet. Plaintiff describes the problem thus:

          Q. So maybe you can, can you just describe for
     me how, how, how the sewage comes up and out of
     the toilet? Is it unexpected or it’s a slow flow up
     out? Can you just describe it for me?

           A. No it comes up with, it just shoots up. Like you
     ever, if you take, if you take a straw and blow it in a cup
     and the bubbles come up, same thing. You are sitting on
     your toilet and all of a sudden (witness making audible
     sounds). And it’s, your next door neighbor’s manure and
     urine splashes all over your rear end or your penis. I’m
     saying, you know, stuff hanging down in the toilet. I’m
     not trying to be funny but, you know.

                                Page 2 of 10 
 
                            *    *     *
          A. You are sitting there and your behind is sitting
     in somebody else’s mess. And it just –

          Q. Fair enough.

          A. –doesn’t—

          Q. Okay. So then once the sewage comes up
      and out of the toilet how, how are you cleaning that
      up?

          A. With a rag.

          Q. Do you have to scoop it, like scoop - -

           A. Yeah.

          Q. –it back into the toilet—

          A. Yes ma’am.

(Pl.’s Dep. 19-20.) Plaintiff would use his own towels and

newspaper to try to clean the mess. Id. p. 21. If Plaintiff was

in his cell when this happened, he could prevent the waste

from reaching the floor by flushing the toilet. However, if

Plaintiff was not in his cell, an overflow of sewage could occur:

    Q. Does it happen every time another inmate flushes?

    A. Every time. If I’m in cell, like I’m in cell 20 right now,
    the guy in cell 21, when he flushes his toilet, his manure
    and urine fills my toilet. When I was in One House, I was
    in 28 cell. When the guy in 27 cell used the washroom and
    flushes his toilet, it fill mine up. If I don’t flush it

                               Page 3 of 10 
 
    immediately, if he flushes his toilet three or four more
    times, which most guys do, the whole time they are
    urinating they will flush the toilet so no more splash and
    everything, your toilets fill to the rim. If you flush it one
    more time, it’s flowing your cell. If you are not in your cell
    to flush it, then you got a problem. When you walk in your
    door, you have got to clean up some mess I’m saying. . . .”

(Pl.’s Dep. 14-15.) Plaintiff maintains that sufficient cleaning

supplies were not provided to clean up the sewage when it did

spill out onto the floor. (Pl.’s Dep. 15)(“They are not going to

give you anything to clean it up with. You have got to buy

shampoo or body wash, or whatever, from the commissary . . .

.”). Plaintiff has filed grievances from other inmates at Western

supporting Plaintiff’s claim that this is a systemic, ongoing

problem. (d/e 65-1, 65-2, 65-3, 65-5.)

     Defendants admit that sometimes cross-flushing occurs

due to the poor design of the pipes, but they deny that urine or

feces “shoot up out of the toilets” or that the toilets fill with

urine or feces. According to the Chief Engineer at Western:

     The housing units at Western were built with the cells
     sharing a common pipe chase between two cells. Both
     toilets adjacent from each other drain to the same pipe
     causing sometimes what we refer to as a cross flush if
     the main sewer is slow. Due to the age of the facility,
     piping, and the high pressure toilets we use here this
     does happen. After a work order has been issued and we

                                 Page 4 of 10 
 
              are aware of this happening we do what we can to
              prevent a further problem, clean the pipe, and inspect for
              any blockages that may be causing the problem and
              correct them. In most all cases, the toilet may have a
              little sign of cross flush on its side, but a simple flush of
              the toilet cures the problem. The toilets do not backup or
              fill with urine/feces but they do show signs of cross flush
              occasionally due to poor design. Urine or feces does not
              shoot up out of the toilets due.1

(Robinson Aff. ¶ 10.) The Chief Engineer also avers that he

performed a blue dye test on Plaintiff’s toilet in May 2016 and

did not see any evidence of cross-flushing. Plaintiff disputes

this, contending that Plaintiff himself witnessed the blue dye

travel into Plaintiff’s toilet during the test. (Pl.’s Dep. pp. 22-

24.)

              Defendants first argue that they lack personal

responsibility. However, Plaintiff’s evidence allows an

inference that Defendants knew about the problem and

consciously took no action to fix the problem. Plaintiff

maintains that he wrote to the IDOC director and copied all

Defendants on that letter. (Pl.’s Dep. 33-34, 37, 39.) Plaintiff

also contends that he also talked directly to Defendant Korte



                                                            
1
     This is where the sentence ends in the Engineer’s affidavit. 

                                                               Page 5 of 10 
 
multiple times. (Pl.’s Dep. 38.) Additionally, if Plaintiff is

believed, the Chief Engineer who performed the blue dye test

acknowledged the cross flush, stating that it was a design flaw

and needed a cross flush valve to fix the problem, but there

was no money. (Pl.’ Dep. p. 22.)

     The grievances filed by other inmates also allow a

reasonable inference that Plaintiff’s description of the problem

is accurate and Defendants knew about it. Some of the

responses to those grievances, which appear to be signed off

on by Defendants Korte and Watson and possibly Baldwin,

admit to the problem and admit that the only fix is to replace

the plumbing. See, e.g., d/e 65-1, p. 11 (“maintenance came

to the cell and was explained why the toilet does that and that

nothing can be done about it.”); d/e 65-2, p. 17 (response to

2015 grievance)(“due to the age of the facility, parts are

wearing out and being replaced as they wear out. They are

aware of the problem.”); d/e 65-2, p. 11 (same); d/e 65-3

(“This is done [sic] to poor design and other inmates flushing

non-flushable items down the toilet. A work order will only

free debris not fix the problem. At this time, the State does

                                Page 6 of 10 
 
not have the fund to fix this poor design.”); d/e 65-3, p. 17

(“[T]he problem is being addressed. It is due to the age of the

facility and parts are becoming hard to get to replace defective

ones.”); see also d/e 65-4, p. 4, email from grievance officer

Goins to Administrative Review Board Johnson (“We have had

issues with the toilets for years. I was always told that the

problem was the way the plumbing was installed when the

institution was built. Hope you can get a better answer!”); see

also Antonelli v. Sheahan, 81 F.3d 1422, 1429 (7th Cir.

1996)(supervisory officials “can be expected to know of or

participate in creating systemic, as opposed to localized,

situations.”). In any event, Defendants offer no affidavits of

their own, which is in part why Defendants’ first summary

judgment motion was denied.

     Judge Bruce reached the same conclusion in Garrett v.

Korte (17-cv-3009 (C.D. Ill.) as to Defendant Korte. The

plaintiff in that case maintains that, during his seven years in

Western, the toilets would overflow with waste from the next

cell on a daily basis, and waste would run down the sides of

the toilet and onto the floor. (7/30/18 summary judgment

                               Page 7 of 10 
 
order, 17-cv-3009.) Summary judgment has been denied in

that case, and a trial is set in April 2019, pro bono counsel

having been appointed.

     Defendants also argue that the toilet problem is not objectively

serious enough to rise to a constitutional violation. But accepting

this argument requires ignoring Plaintiff’s description of the

problem, and Plaintiff’s version governs at the summary judgment

stage. Miller v. Gonzalez, 761 F.3d 822, 827 (7th Cir. 2014)(record

must be construed in favor of nonmovant—Court must “avoid the

temptation to decide which party's version of the facts is more likely

true.”). Believing Plaintiff’s description, a reasonable juror could

find that the plumbing problem deprived Plaintiff of the “minimal

civilized measure of life’s necessities” according to “evolving

standards of decency.” Rhodes v. Chapman, 452 U.S. 337, 346

(1981); Gillis v. Litscher, 468 F.3d 488, 493 (7th Cir.2006) (“A lack

of heat, clothing, or sanitation can violate the Eighth Amendment.”);

DeSpain v. Uphoff, 264 F.3d 965, 974 (10th Cir. 2001) (“Exposure

to human waste…evokes both the health concerns emphasized in

Farmer, and the more general standards of dignity embodied in the



                                Page 8 of 10 
 
Eighth Amendment.”)(cited by Vinning-El v. Long, 482 F.3d 923 (7th

Cir. 2007)(broken sink/toilet, water covering floor, walls smeared

with blood and feces). Defendants next contend that they were not

deliberately indifferent to the problem but again that argument

requires accepting the Chief Engineer’s description of gravity the

problem rather than Plaintiff’s. Drawing inferences in Plaintiff’s

favor, simply unplugging the pipe may help but does not fix or

prevent the problem. Gray v. Hardy, 826 F.3d 1000 (7th Cir.

2016)(“Knowingly persisting in an approach that does not make a

dent in the problem is evidence from which a jury could infer

deliberate indifference.”).

     Similarly, Defendants’ qualified immunity argument fails

because the argument is based on drawing competing inferences in

Defendants’ favor, which the Court cannot do.  Gutierrez v. Kermon,

722 F.3d 1003, 1010 (7th Cir. 2013)(defendant not entitled to

qualified immunity based on his version of disputed facts).

     The Court does agree with Defendants that Plaintiff’s request

for injunctive relief appears moot since he is no longer incarcerated

in Western Illinois Correctional Center. “If a prisoner is transferred

to another prison, his request for injunctive relief against officials of

                                Page 9 of 10 
 
the first prison is moot unless ‘he can demonstrate that he is likely

to be retransferred.’” Higgason v. Farley, 83 F.3d 807, 811 (7th Cir.

1996)(quoted cite omitted).

IT IS THEREFORE ORDERED:

     1)     Defendants’ motion for summary judgment is denied.

(d/e 61.)

     2)     Plaintiff’s motions for status are moot. (d/e’s 67, 68.)

     3)     A status conference by telephone is scheduled for

November 7, 2018, at 10:00 a.m. The clerk is directed to issue a

writ to secure Plaintiff’s presence.

ENTERED: 10/26/2018

FOR THE COURT:

                                  s/James E. Shadid
                                   JAMES E. SHADID
                               UNITED STATES DISTRICT JUDGE




                               Page 10 of 10 
 
